1
2
3
4
5
6
7                                                  JS-6
8
9
10                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                             SOUTHERN DIVISION
12
     TIC TAC MARKET, INC., a            No. 8:21-cv-00778-JVS-KES
13   California Corporation, KULPATI
     CHODHA, an Individual, and         DISMISSAL ORDER
14   PARVEEN RANI CHODHA, an
     Individual,                        Honorable James V. Selna
15                                      United States District Judge
               Plaintiffs,
16
                      v.
17
     UNITED STATES OF AMERICA,
18
               Defendant.
19
20
21
22
23
24
25
26
27
28
1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the
2    separately filed stipulation of the parties, this action is dismissed with prejudice. Each
3    party shall bear its own fees, costs, and expenses.
4
5
6                                                      ________________________________
      Dated: June 23, 2021
7                                                      HONORABLE JAMES V. SELNA
                                                       UNITED STATES DISTRICT JUDGE
8
     Presented by:
9
     TRACY L. WILKISON
10   Acting United States Attorney
     DAVID M. HARRIS
11   Assistant United States Attorney
     Chief, Civil Division
12   JOANNE S. OSINOFF
     Assistant United States Attorney
13   Chief, General Civil Section
14
15      /s/ Matthew J. Barragan
     MATTHEW J. BARRAGAN
16   Assistant United States Attorney
17   Attorneys for Defendant
     United States of America
18
19
20
21
22
23
24
25
26
27
28
                                                   1
